Citation Nr: 0919755	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  08-06 874A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to reimbursement of medical expenses for non-VA 
emergency room care on December 15, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Hager, Counsel




INTRODUCTION

The Veteran served on active duty from August to November 
1975 and from January 1976 to December 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2008 decision of the Fee services 
department of the Togus VA Medical Center (VAMC) in Augusta, 
Maine.  In that decision, the VAMC denied reimbursement for 
medical expenses  for non-VA emergency room care on December 
15, 2007.


FINDING OF FACT

On May 15, 2009, the Board was notified by the appellant's 
representative that the appellant died in August 2008.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  



ORDER

The appeal is dismissed.




		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


